DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Kahn discloses a system for varying a power provided to a hydraulic pump (power steering pump 160) of a vehicle (20), the system comprising: 
a steering column (steering shaft 148) comprising a torque overlay system; 
a variable pump motor hydraulically coupled to a hydraulic pump (power steering pump 160), the hydraulic pump configured to provide fluid to a power steering system; 
a power generator (electric motor generator 28); 
a processor (268) communicatively coupled to the torque overlay system; and 	
memory (RAM 264 and EEPROM 266) storing instructions, that when executed by the processor (268), cause the system to perform a set of operations 
However, Kahn does not disclose a variable pump motor hydraulically coupled to a hydraulic pump and causing the system to perform a set of operations comprising: 
receiving, from the torque overlay system, a first set of steering information; 
determining a first motor power of the variable pump motor, based on the first set of steering information; and 
causing the first motor power to be provided to the variable pump motor from the power generator.  Claims 2 – 8 depend from claim 1, and therefore, are also allowed.  

Independent claims 9 and 17 contain similar allowable limitations.  Therefore, claims 9 – 20 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611          

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611